F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 8 2003
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                           No. 02-2156
        v.                                           D.C. No. CR-01-1389-JP
                                                        (D. New Mexico)
 ARMANDO CANO-RODRIGUEZ,

               Defendant - Appellant.


                            ORDER AND JUDGMENT


Before EBEL , LUCERO , and HARTZ , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.     This order and judgment is

not binding precedent, except under the doctrines of law of the case, res judicata,

and collateral estoppel. The court generally disfavors the citation of orders and

judgments; nevertheless, an order and judgment may be cited under the terms and

conditions of 10th Cir. R. 36.3.

       Defendant Armando Cano-Rodriguez, a non-citizen who had previously

been deported after being convicted of an aggravated felony, pleaded guilty to
illegally reentering the United States in violation of 8 U.S.C. § 1326(a). He was

sentenced to 37 months’ imprisonment and three years’ supervised release. He

now appeals the length of his sentence. Counsel for Defendant filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), and moves for leave to

withdraw as counsel. For the reasons set forth below, we grant counsel’s motion

to withdraw and dismiss the appeal.

      Defendant pleaded guilty to one count of illegally reentering the

United States after having previously been deported subsequent to conviction of

an aggravated felony. Dissatisfied with the Pre-Sentence Report’s (PSR)

recommended offense level of 21 and corresponding guideline imprisonment

range of 46 to 57 months, he moved for a downward departure, requesting that he

be sentenced in accordance with a range of 41 to 51 months. Still not satisfied

with the contemplated term of imprisonment, Defendant moved to withdraw his

guilty plea. Subsequently, he entered into a negotiated plea agreement under Rule

11(e)(1)(C), under which the parties agreed to an adjusted offense level of 19 and

stipulated that Defendant be sentenced at the lowest end of the guideline

imprisonment range, i.e., 37 to 46 months. Defendant’s revised PSR reflected this

agreement and recommended a sentencing range of 37 to 46 months.

      At the sentencing hearing, Defendant’s counsel stated that he had received

the revised PSR, reviewed it with Defendant, and had no objections. Defendant


                                        -2-
then addressed the court. He apologized for his criminal activity, and asked the

court to “lower a little bit the time.” The district court accepted Defendant’s plea

agreement and sentenced him to 37 months in prison, the bottom of the agreed-

upon sentencing range.

      Defendant now appeals, contending that under the circumstances of his

case, 37 months is too harsh a sentence. Defendant’s counsel has filed an Anders

brief, seeking leave to withdraw as counsel. According to the procedure set forth

in Anders, if counsel finds a case to be “wholly frivolous” after a “conscientious

examination,” he may advise the court and request permission to withdraw.

Anders, 386 U.S. at 744. Counsel must also submit to both the court and his

client a brief referring to anything in the record arguably supportive of the appeal.

Id. The client may then file additional materials with the court and raise any

point he chooses. Id. The court thereafter undertakes a complete examination of

all proceedings and determines whether the appeal is in fact frivolous. Id. If the

court so finds, it may grant counsel permission to withdraw and dismiss the

appeal. Id.

      After careful review of the entire proceedings, we agree with counsel that,

in light of Defendant’s plea agreement, his appeal is frivolous. “A defendant

receiving a sentence under a Rule 11(e)(1)(C) plea agreement may appeal only

when his sentence ‘was imposed in violation of law [or] was imposed as a result


                                         -3-
of an incorrect application of the sentencing guidelines.’” United States v.

Sanchez, 146 F.3d 796, 797 (10th Cir. 1998) (quoting 18 U.S.C. §§ 3742(a)(1) &

(2)); see 18 U.S.C. § 3742(c)(1). Absent the presence of either condition, we lack

jurisdiction to review a defendant’s challenge to the district court’s sentencing

determination. See Sanchez, 146 F.3d at 797.

      Here, Defendant has not argued that his sentence was “imposed in violation

of the law” or “as a result of an incorrect application of the sentencing

guidelines,” 18 U.S.C. §§ 3742(a)(1) & (2), or that his guilty plea was not

knowing and voluntary. And we find nothing in the record that would so indicate.

Indeed, Defendant was sentenced at the bottom of the stipulated guideline range.

Hence, we lack jurisdiction over his appeal.

      Accordingly, we GRANT counsel’s request to withdraw and we DISMISS

the appeal.

                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                          -4-